     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 1 of 29 Page ID #:183




 1    THE ROSEN LAW FIRM, P.A.
 2    Laurence M. Rosen, Esq. (SBN 219683)
      355 South Grand Avenue, Suite 2450
 3    Los Angeles, CA 90071
 4    Telephone: (213) 785-2610
      Facsimile: (213) 226-4684
 5    Email: lrosen@rosenlegal.com
 6
      Lead Counsel for Lead Plaintiffs
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA

10      GEORGE BARNEY, Individually and             Case No. 2:18-cv-10725-AB-AFM
11      on behalf of all others similarly situated,
                                                    AMENDED CLASS ACTION
12
              Plaintiff,                            COMPLAINT FOR VIOLATION OF
13                                                  THE FEDERAL SECURITIES
14            v.                                    LAWS

15      NOVA LIFESTYLE, INC., THANH H.              JURY TRIAL DEMANDED
16      LAM, YA MING WONG, JEFFERY
        CHUANG, and YUEN CHING HO,
17
18            Defendants.
19
            Lead Plaintiffs Richard Deutner and ITENT EDV Dienstleistungs GmbH and
20
      named plaintiff Daniel Miles (“Plaintiffs”), individually and on behalf of all other
21
      persons similarly situated, by Plaintiffs’ undersigned attorneys, for Plaintiffs’
22
      complaint against Defendants (defined below), allege the following based upon
23
      personal knowledge as to Plaintiffs and Plaintiffs’ own acts, and information and
24
      belief as to all other matters, based upon, inter alia, the investigation conducted by
25
      and through Plaintiffs’ attorneys, which included, among other things, a review of
26
      the Defendants’ public documents, conference calls and announcements made by
27
28                                   –1–
          AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 2 of 29 Page ID #:184




 1    Defendants, United States Securities and Exchange Commission (“SEC”) filings,
 2    Chinese State Administration of Industry and Commerce filings, wire and press
 3    releases published by and regarding Nova LifeStyle, Inc. (“Nova LifeStyle” or the
 4    “Company”), analysts’ reports and advisories about the Company, interviews with
 5    relevant third-party witnesses, and information readily obtainable on the Internet.
 6    Plaintiffs believe that substantial evidentiary support will exist for the allegations
 7    set forth herein after a reasonable opportunity for discovery.
 8                              NATURE OF THE ACTION
 9          1.     This is a federal securities class action on behalf of a class consisting
10    of all persons and entities other than Defendants who purchased the publicly traded
11    securities of Nova LifeStyle from December 3, 2015 through December 20, 2018,
12    both dates inclusive (the “Class Period”). Plaintiffs seek to recover compensable
13    damages caused by Defendants’ violations of the federal securities laws and to
14    pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of
15    1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.
16          2.     Defendant Nova LifeStyle, through its operating subsidiaries, purports
17    to be a designer and marketer of residential and commercial furniture in the United
18    States and in China. The Company operates its mainland China manufacturing
19    operations through its subsidiary Nova Furniture Limited (BVI).
20          3.     In 2014 and 2015 the Company pursued a growth strategy. It had just
21    been listed on the NASDAQ which caused its share price jump more than $4.00 per
22    share. The Company conducted private placements in both 2014 and 2015 to raise
23    capital. Each private placement was accompanied by an issuance of warrants, which
24    are options to purchase shares at a certain price. The Company told investors that
25
26
27
28                                   –2–
          AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 3 of 29 Page ID #:185




 1    raising additional capital was imperative, otherwise it “may not be able to carry out
 2    all or parts of our strategy to maintain our growth and competitiveness.” 1
 3          4.     The Company’s Chinese operations were very material and closely
 4    monitored by the Company. In the Company’s 2015 Annual Report filed with the
 5    SEC, the Company explained that it expected “a significant portion of sales” to
 6    come from sales to China, and that it intended to “continue developing the China
 7    retail market aggressively.”2
 8          5.     The Class Period begins on December 21, 2015, when the Company
 9    falsely announced that it entered into a “strategic alliance” with (China) Shanxi
10    Wanqing Senior Care Service, Group (“Shanxi”). Pursuant to this agreement, the
11    Company would design and manufacture furniture for a $460 million newly-
12    constructed retirement home. According to the announcement, construction on the
13    facility had already begun.
14          6.     Throughout the Class Period, the Company also told investors that
15    Shanxi was one of the Company’s largest customers and generated approximately
16    $24.6 million in sales for fiscal years 2016 and 2017. The Company asserted that
17    Shanxi accounted for 10.8% of total sales in 2016 and 13.7% of total sales in 2017.
18          7.     The strategic alliance with Shanxi was a sham. In the People’s
19    Republic of China (“PRC”), all businesses must register with the State
20    Administration for Industry and Commerce and receive a business license to engage
21    in any business activity.3 Even opening a bank account requires a license.4
22
23
24    1
        See Nova LifeStyle’s 2015 Annual Report filed March 28, 2016 on Form 10-K.
      2
25      Id.
      3
        Regulation of the People's Republic of China on the Administration of Company
26    Registration, Article 3 (last amended in 2016).
27
      4
        “Measures for the Administration of RMB Bank Settlement Accounts” issued in
      April 2003. (No.5 [2003]), Article 49.
28                                   –3–
          AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 4 of 29 Page ID #:186




 1    Plaintiffs’ counsel’s investigators conducted diligent searches for companies and
 2    sources associated with Shanxi but no such records were found. There is no record
 3    that Shanxi ever existed in the PRC.
 4          8.       The Company also falsely told investors in its 2017 Annual Report
 5    filed with the SEC on Form 10-K on March 29, 2018 that Merlino Lewis LLP was
 6    one of the Company’s largest customers.
 7          9.       In fact, Merlino Lewis LLP, a former furniture retailer in the United
 8    Kingdom (“UK”), was dissolved in 2013. Plaintiffs’ counsel’s investigators,
 9    through an examination of corporate records, verified that Merlino Lewis LLP was
10    originally incorporated in 2008 in the UK and subsequently became insolvent and
11    was then dissolved in November 2013.
12          10.      The fraud was first disclosed publicly to investors on December 21,
13    2018, when Andri Capital published a report issuing a “strong sell”
14    recommendation regarding the Company (the “Report”). This marked a dramatic
15    reversal from Andri Capital’s recent November 21, 2018 buy recommendation,
16    when it called the Company “significantly undervalued.” The Report is attached
17    hereto as Exhibit 1 and incorporated herein.
18          11.      The crux of the Report was that Nova LifeStyle lied about its supposed
19    largest customers -- Shanxi and Merlino Lewis LLP, because they did not exist or
20    were insolvent:
21                • Shanxi did not appear to exist. Its website was not functional and the
22                   Company was not registered in the PRC, as required by law;
23                • There was no evidence of the purported massive project involving
24                   Shanxi that was supposed to have already commenced at the time the
25                   press release;
26
27
28                                   –4–
          AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 5 of 29 Page ID #:187




 1                • Interviews with Shengming Wu, listed as the CEO of Shanxi in the
 2                  press release, revealed that she was actually the director of a small-
 3                  scale nursing home in Xi’an;
 4                • Merlino Lewis LLP was dissolved in 2013;
 5                • The Company had an unusually high accounts receivable, meaning
 6                  that it made most of its sales on credit and took over 160 days to
 7                  collect, consistent with inflated sales.
 8          12.     The report shocked investors, causing Nova LifeStyle’s stock price to
 9    fall $0.31 per share or over 40% to close at $0.46 per share on December 21, 2018.
10                              JURISDICTION AND VENUE
11          13.     The claims asserted herein arise under and pursuant to §§10(b) and
12    20(a) of the Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5
13    promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
14          14.     This Court has jurisdiction over the subject matter of this action under
15    28 U.S.C. §1331 and §27 of the Exchange Act.
16          15.     Venue is proper in this judicial district pursuant to §27 of the Exchange
17    Act (15 U.S.C. §78aa) and 28 U.S.C. §1391(b) as the Company maintains principal
18    executive offices within this judicial district.
19          16.     In connection with the acts, conduct and other wrongs alleged in this
20    Complaint, Defendants, directly or indirectly, used the means and instrumentalities
21    of interstate commerce, including but not limited to, the United States mail,
22    interstate telephone communications and the facilities of the national securities
23    exchange.
24                                           PARTIES
25          17.     Lead Plaintiff Richard Deutner purchased the Company’s securities at
26    artificially inflated prices during the Class Period as set forth in its shareholder
27
28                                   –5–
          AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 6 of 29 Page ID #:188




 1    certification incorporated by reference herein (Dkt. No. 11-2), and has been
 2    damaged thereby.
 3          18.    Lead Plaintiff ITENT EDV Dienstleistungs GmbH purchased the
 4    Company’s securities at artificially inflated prices during the Class Period as set
 5    forth in its shareholder certification incorporated by reference herein (Dkt. No. 11-
 6    2), and has been damaged thereby.
 7          19.    Named Plaintiff Daniel Miles purchased the Company’s securities at
 8    artificially inflated prices during the Class Period as set forth in its shareholder
 9    certification, attached hereto as Exhibit 2, and has been damaged thereby.
10          20.    Defendant Nova LifeStyle purports to design, manufacture, and sell
11    residential and commercial furniture to middle and upper middle-income
12    consumers worldwide. The Company was founded in 2003, is incorporated in
13    Nevada, and has principal executive offices located in Commerce, California.
14    According to the Company’s website, its collection of furniture brands includes
15    Diamond Sofa, Bright Swallow and others, and appeals to middle and upper middle-
16    income consumers.
17          21.    The Company was taken public through a reverse merger in 2011 with
18    Stevens Resources Inc., an exploration stage company originally intended to be in
19    the business of mineral property exploration. The Company’s securities are traded
20    on the NASDAQ under the ticker symbol “NVFY.”
21          22.    Defendant Thanh H. Lam (“Lam”) served as the Company’s interim
22    Chief Executive Officer (“CEO”) from October 2016 until April 2017, after which
23    time she became the Company’s CEO.
24          23.    Defendant Ya Ming Wong (“Wong”) served as the Company’s CEO
25    from June 2011 until October 2016.
26          24.    Defendant Jeffery Chuang (“Chuang”) has served as the Company’s
27    Chief Financial Officer (“CFO”) since August 2017.
28                                   –6–
          AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 7 of 29 Page ID #:189




 1          25.   Defendant Yuen Ching Ho (“Ho”) served as the Company’s CFO from
 2    June 2011 until his resignation in August 2017.
 3          26.   Defendants Lam, Wong, Chuang, and Ho are sometimes referred to
 4    herein as the “Individual Defendants.”
 5          27.   Each of the Individual Defendants:
 6          (a)   directly participated in the management of the Company;
 7          (b)   was directly involved in the day-to-day operations of the Company at
 8                the highest levels;
 9          (c)   was privy to confidential proprietary information concerning the
10                Company and its business and operations;
11          (d)   was directly or indirectly involved in drafting, producing, reviewing
12                and/or disseminating the false and misleading statements and
13                information alleged herein;
14          (e)   was directly or indirectly involved in the oversight or implementation
15                of the Company’s internal controls;
16          (f)   was aware of or recklessly disregarded the fact that the false and
17                misleading statements were being issued concerning the Company;
18                and/or
19          (g)   approved or ratified these statements in violation of the federal
20                securities laws.
21          28.   The Company is liable for the acts of the Individual Defendants and its
22    employees under the doctrine of respondeat superior and common law principles
23    of agency because all of the wrongful acts complained of herein were carried out
24    within the scope of their employment.
25          29.   The scienter of the Individual Defendants and other employees and
26    agents of the Company is similarly imputed to the Company under respondeat
27    superior and agency principles.
28                                   –7–
          AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 8 of 29 Page ID #:190




 1          30.    The Company and the Individual Defendants are referred to herein,
 2    collectively, as the “Defendants.”
 3             SUBSTANTIVE ALLEGATIONS OF SECURITIES FRAUD
 4                        Materially False and Misleading Statements
 5          31.    The Class Period begins on December 3, 2015, when the Company
 6    issued a press release touting its “strategic alliance agreement with (China) Shanxi
 7    Wanqing Senior Care Service, Group,” which planned to invest $460 million to
 8    build an expensive and expansive senior care center in Luoyang, Hunan, in China.
 9    According to the Company, “Nova LifeStyle [would] operate as the lead design and
10    manufacturer for all furnishings in the complex.” The Company further stated that
11    “[c]onstruction at the property ha[d] already commenced.” The press release stated,
12    in relevant part:
13
            Nova LifeStyle Signs Exclusive Agreement to Furnish Leading
14
            Chinese Senior Care Center
15
            LOS ANGELES, Dec. 3, 2015 (GLOBE NEWSWIRE) -- Nova
16
            LifeStyle, Inc. (NASDAQ:NVFY) (“Nova LifeStyle” or the
17          “Company”), a U.S. based fast-growing, innovative designer,
18          manufacturer and distributor of modern LifeStyle furniture, today
            announced that the Company has signed a strategic alliance
19          agreement with (China) Shanxi Wanqing Senior Care Service, Group
20          (“Shanxi Wanqing”), a senior care service, senior care home and
            hotel development company, to operate as its exclusive supplier for
21
            furniture design and manufacturing.
22
23          Shanxi Wanqing plans to invest a total amount of 3.0 billion RMB
            (USD $460 Million) to build a major senior care center in Luoyang,
24          Henan province in China, and Nova LifeStyle will operate as the lead
25          designer and manufacturer for all furnishings in the complex. Shanxi
            Wanqing is managing the project in conjunction with Luoyang Glass
26          Company Limited (“Luoyang Glass”), a well-regarded, publicly traded
27          state-owned enterprise that listed in both Shanghai and Hong Kong
28                                   –8–
          AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 9 of 29 Page ID #:191




 1          Exchange that manufactures and sells sheet glass in over 80 countries
 2          throughout the world.

 3          The center will operate as a modern, state-of-the-art senior care hub in
 4          the fifth largest provincial economy of China, comprising of housing,
            entertainment, and medical facilities spread over 329.5 acres.
 5          Construction at the property has already commenced, which consists of
 6          individual homes, and the rest of the project will continue throughout
            2016. The companies will also collaborate on marketing initiatives,
 7
            customer service, and product promotion in China in the coming year.
 8          Nova LifeStyle is the first American Brand furnishing solution
 9          provider to be included on a construction project of this scale in
            China.
10
11          Management Commentary
12
            Mr. Jeffrey Wong, CEO of Nova LifeStyle, stated, “We are very
13          pleased to sign an exclusive agreement to partner with Shanxi Wanqing
14          and work with a well-regarded company such as Luoyang Glass, and
            support their plans for a modernized health care center in China.
15          Partnerships with well-capitalized companies such as Shanxi Wanqing
16          and Luoyang Glass are critical to increase our exposure in new markets,
            such as health care, and generate significant long-term revenue
17          opportunities for the Company. With our ability to secure such
18          agreements, we can better align ourselves with the type of large-scale
19          projects that will re-shape modern China in the decades to come.”

20          Ms. Shengming Wu, CEO of Shanxi Wanqing, commented, “We are
21          pleased to partner with Nova LifeStyle, as we believe that both
            companies share the same vision of providing quality lifestyle solutions
22          for China's elderly. According to the China Research Center on Aging,
23          nearly 15% of the country's population, over 200 million people, are 60
            or older and the Chinese government remains at the forefront of
24
            modernizing health care options within China. We look forward to
25          collaborating with Nova LifeStyle in the years to come.”
26
            (Emphasis added.)
27
28                                   –9–
          AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 10 of 29 Page ID #:192




 1           32.    An investor presentation dated December 2016 that touted the
 2     Company’s “Milestones and Key Events: 2014 – Present” included the purported
 3     agreement with Shanxi:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16           33.    The December 3, 2015 and December 2016 statements were materially
17     false and/or misleading because Shanxi was a nonexistent sham company not
18     registered to do business in China.
19           34.    On April 14, 2017, the Company filed a Form 10-K for the fiscal year
20     ended December 31, 2016 (the “2016 10-K”) with the SEC, which provided the
21     Company’s annual financial results and position. The 2016 10-K was signed by
22     Defendants Lam and Ho. The 2016 10-K contained signed certifications pursuant
23     to the Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Lam and Ho attesting
24     to the accuracy of financial reporting, the disclosure of any material changes to the
25     Company’s internal controls over financial reporting, and the disclosure of all fraud.
26
27
28                                    – 10 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 11 of 29 Page ID #:193




 1           35.    The 2016 10-K declared that Shanxi accounted for 10.8% of the
 2     Company’s sales, or approximately $10 million, and stated the following about the
 3     Nova LifeStyle’s customers and sales:
 4           Customers
 5           Our target end customer is the middle and upper middle-income
 6           consumer of residential furniture. In the U.S. and international markets,
             our sales principally are to furniture distributors and retailers who in
 7
             turn offer our products under their own brands or under our Diamond
 8           Sofa brand. Our largest customers in 2016 were Shanxi Wanqing
 9           Senior Care Service, Group and Actona Company A/S, a global
             furniture distributor, which accounted for 10.8% and 9.7% of our
10           total sales in 2016, respectively. Our two largest customers in 2015
11           were Actona Company A/S and Encore Sofa Inc., which in total
             accounted for 11.8% of our sales in 2015. No other individual customer
12
             accounted for greater than 10% of our sales in 2016 or 2015. We plan
13           to increase direct sales to retailers and chain stores worldwide as we
14           continue to diversify our customer base from global furniture
             distributors.
15
             (Emphasis added.)
16
17           36.    The April 14, 2017 statements were materially false and/or misleading
18     because Shanxi was a nonexistent sham company not registered to do business in
19     China.
20           37.    On March 29, 2018, the Company filed a Form 10-K for the fiscal year
21     ended December 31, 2017 (the “2017 10-K”) with the SEC, which provided the
22     Company’s annual financial results and position. The 2017 10-K was signed by
23     Defendants Lam and Chuang. The 2017 10-K contained signed SOX certifications
24     by Defendants Lam and Chuang attesting to the accuracy of financial reporting, the
25     disclosure of any material changes to the Company’s internal controls over financial
26     reporting, and the disclosure of all fraud.
27
28                                    – 11 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 12 of 29 Page ID #:194




 1           38.    The 2017 10-K declared that Merlino Lewis LLP accounted 24.3% of
 2     the Company’s 2017 sales, or approximately $25.9 million, and Shanxi accounted
 3     for 13.7% of the Company’s sales, or approximately $14.6 million. It stated
 4     following about the Nova LifeStyle’s customers and sales:
 5           Customers
 6           Our target end customer is the middle and upper middle-income
 7           consumer of residential furniture. In the U.S. and international markets,
             our sales principally are to furniture distributors and retailers who in
 8
             turn offer our products under their own brands or under our Diamond
 9           Sofa brand. Our largest customers in 2017 were Merlino Lewis LLP,
10           Shanxi Wanqing Senior Care Service, Group and Home Centre LLC,
             which accounted for 24.3%, 13.7% and 11.5% of our total sales in
11           2017, respectively. Our two largest customers in 2016 were Shanxi
12           Wanqing Senior Care Service, Group and Actona Company A/S, a
             global furniture distributor, which accounted for 10.8% and 9.7% of
13
             our total sales in 2016, respectively. No other individual customer
14           accounted for greater than 10% of our sales in 2017 or 2016. We plan
15           to increase direct sales to retailers and chain stores worldwide as we
             continue to diversify our customer base from global furniture
16           distributors.
17
             (Emphasis added.)
18
             39.    The March 29, 2018 statements were materially false and/or
19
       misleading because: (1) Shanxi was a nonexistent sham company not registered to
20
       do business in China; and (2) Merlino Lewis LLP became insolvent and was
21
       liquidated in 2013.
22
                                      The Truth Emerges
23
             40.    On December 21, 2018, Andri Capital issued a report on Seeking Alpha
24
       that alleged Nova LifeStyle’s revenues in 2016 and 2017 were overstated because
25
       the Company booked sales to dissolved and nonexistent companies. The Report
26
       further explained that Nova LifeStyle’s purported strategic alliance with Shanxi was
27
28                                    – 12 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 13 of 29 Page ID #:195




 1     meant to deceive investors as Shanxi was a sham company. Andri Capital reversed
 2     its prior buy recommendation to a “Strong Sell.” The Report stated, in relevant part:
 3           Summary
 4           We have found multiple evidence of serious irregularities that suggest
 5           Nova LifeStyle has reported fictitious financials since 2011 - inflating
             sales for the years 2016 and 2017, totalling approximately $50.5
 6
             million. And possibly over $100 million when accounting for Actona
 7           Company A/S since 2011 and High Fashion Home in 2015.
 8           The Company has done this by booking sales to both a dissolved
 9           company (Merlino Lewis LLP) and a nonexistent one (Shanxi Wanqing
10           Senior Care Service, Group) (possibly creating a shell company to
             deceive investors).
11
             Merlino Lewis LLP was dissolved in 2013, but in 2017 NVFY recorded
12
             sales to the company of approximately $25.9 million.
13
             We found no information about Shanxi Wanqing Senior Care Service,
14
             Group in the Chinese State Administration registry. Its website is
15           nonexistent and we find the press release issued by Nova LifeStyle on
16           December 3, 2015 hard to believe - asserting doubtful statements by
             assuming a connection with a publicly-listed, state-owned glass
17           manufacturer (Luoyang Glass) and a known personality in the elderly-
18           care and nursing-home sector. NVFY recorded sales to Shanxi
             Wanqing Senior Care Service, Group of approximately $10 million in
19           2016 and $14.6 million in 2017, totalling $24.6 million.
20
             We contacted other customers of Nova LifeStyle to verify their
21           relations with the Company. Of the ones that have responded the
22           following do not seem to recognize doing business with NVFY: Actona
             Company A/S (possibly accounting for sales of around $55 million
23
             since 2011), High Fashion Home (sales around $7 million in 2015).
24           Totalling over $60 million.
25           Other concerns, such as high levels of accounts receivable, reverse
26           merger listing, a significant shareholder, questionable auditors, and
             more, raise red flags that further shine a light on the questionable
27
             practices of Nova LifeStyle.
28                                    – 13 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 14 of 29 Page ID #:196




 1           We contacted Nova LifeStyle regarding all these irregularities, but did
 2           not receive a response. Updates will be published here if NVFY
             contacts us.
 3
             We believe this will result in a delisting and share-price drop to near
 4
             zero.
 5
             We reverse our recommendation to Strong Sell.
 6
 7           41.   The Report explained that Nova LifeStyle entered into fictitious and/or
 8     inflated sales with Merlino Lewis LLP and Shanxi. According to public records,
 9     Merlino Lewis LLP was dissolved in 2013. The Report stated, in pertinent part:
10           Suspicious Activity: Fictitious/Inflated Sales
11           In its 2017 annual report Nova LifeStyle stated:
12           “Our largest customers in 2017 were Merlino Lewis LLP, Shanxi
13           Wanqing Senior Care Service, Group and Home Centre LLC, which
14           accounted for 24.3%, 13.7% and 11.5% of our total sales in 2017,
             respectively. Our two largest customers in 2016 were Shanxi Wanqing
15           Senior Care Service, Group and Actona Company A/S, a global
16           furniture distributor, which accounted for 10.8% and 9.7% of our total
             sales in 2016, respectively.”
17
18           Looking beyond the numbers we discovered the irregularities:
19           Merlino Lewis LLP
20           This company appears to have been dissolved in 2013 (Source: The
21           Gazette - UK's official public record of statutory notices.(A simple
             Google Search for “Merlino Lewis LLP” also quickly reveals the above
22
             fact.). Therefore, it couldn't possibly have been a customer of Nova
23           LifeStyle in 2017 - four years later after being liquidated and closed
24           down.
25           This company supposedly accounted for 24.3% of NVFY's total sales
26           in 2017, or approximately $25.9 million (24.3% of $106,494,132 total
             sales). (Source: Annual report 2017)
27
28                                    – 14 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 15 of 29 Page ID #:197




 1           We contacted Nova Lifestyle regarding the appearance that Merlino-
 2           Lewis LLP was dissolved during periods when Nova Lifestyle claimed
             sales to them, but did not receive a response.
 3
             42.    The Report detailed the results of an investigation into Shanxi, the
 4
       purported strategic alliance, and the purported sales. Notably, no record of Shanxi
 5
       exists in China. Furthermore, there was no mention of the senior care center project
 6
       in the quarterly and annual financial reports of the publicly-traded Luoyong Glass,
 7
       another company supposedly involved with the project. The Report stated, in
 8
       relevant part:
 9
             Shanxi Wanqing Senior Care Service, Group
10
11           On December 3, 2015 NVFY announced that it had signed a strategic
             alliance agreement with Shanxi Wanqing Senior Care Service, Group
12           to operate as its exclusive supplier for furniture design and
13           manufacturing. According to the press release:
14           “Shanxi Wanqing plans to invest a total amount of 3.0 billion RMB
15           (USD $460 Million) to build a major senior care center in Luoyang,
             Henan province in China, and Nova LifeStyle will operate as the lead
16
             designer and manufacturer for all furnishings in the complex.”
17
             We have performed a search for this company in China with no results,
18
             i.e. no company by this name (or a similar one, in English or Chinese)
19           seems to exist. Its supposed website is also not functional (wanqing-
20           group.com). (Source: State Administration for Industry and Commerce
             of the People's Republic of China)
21
             However, we still found a company by this exact name incorporated in
22
             Nevada, USA. But it was registered on August 26, 2016 - nearly one
23           year later after the announcement - and looks like an empty shell
24           company, with the same person (Benedict Lo) serving as president,
             director, treasurer and secretary, and the business license likely expired
25           on August 31, 2017. (Source)
26
             One must ask, why would a private Chinese-based company, operating
27           senior care centers in China, be incorporated in Nevada, USA? Also,
28                                    – 15 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 16 of 29 Page ID #:198




 1           the press release states that “construction at the property has already
 2           commenced”, so the company must have existed before the
             announcement was made in 2015. However, the (Nevada-based)
 3           company was incorporated in 2016 - a year later, and making no sense
 4           at all.
 5                                        *     *      *
 6           In regards to the cooperation with the publicly-traded, state-owned
 7           glass manufacturer Luoyang Glass: We read through all the
 8           firm's quarterly and annual reports since 2014, and not once was
             anything mentioned about Shanxi Wanqing or a senior care center
 9           project. Multiple searches about any relations between this project and
10           Luoyang Glass further revealed nothing. Considering the supposedly
             large scale of the project (3 billion RMB or $460 million), it is simply
11           strange that not a single comment can be found about it anywhere
12           outside of the press release by Nova LifeStyle.
13           All in all, we found no company registered in China by the name
14           “Shanxi Wanqing Senior Care Service, Group”, no evidence of any
             links to Luoyang Glass, and no affiliations with Ms. Shengming Wu
15
             (who at the time of the announcement was a managing director of a
16           single elderly home, dreaming of running her own small nursing home
17           in the future in Xi'An - not a CEO of a multimillion dollar senior-care
             and hotel-development company already constructing a gigantic
18           complex in Luoyang, Henan).
19
             Based on the above, the statement by Nova LifeStyle has no support to
20           be true. A few months before the press release shares of Luoyang Glass
21           shot through the roof - going from 5 CNY in early 2014 to 45 CNY in
             October, 2015. The life story of Shengming Wu was also quite
22           prominently featured in China. At the very least this Shanxi Wanqing
23           Senior Care Service, Group is a significant irregularity, and in a worst-
             case scenario at most a complete fabrication or severe distortion of the
24
             truth.
25
             Shanxi Wanqing Senior Care Service, Group supposedly accounted for
26           13.7% of NVFY's total sales in 2017, or approximately $14.6 million
27           (13.7% of $106,494,132 total sales), and 10.8% of total sales in 2016,
28                                    – 16 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 17 of 29 Page ID #:199




 1           or approximately $10 million (10.8% of $92,648,195 total sales). That's
 2           $24.6 million in total for 2016 and 2017. (Source: Annual report 2017)

 3           43.    The author of the Report also found that the supposed CEO of Shanxi,
 4     Ms. Shengming Wu, was, in fact, a manager of a small apartment home for the
 5     elderly in Xi’An, not the CEO of a multimillion-dollar company.
 6           44.    The Report also explained that the Company’s inflated accounts
 7     receivable was consistent with fictitious or inflated sales, stating, in pertinent part:
 8           [T]he Company has made most of its sales on credit while taking over
             160 days to collect outstanding sales (source). This has led the
 9
             receivables account to balloon to approximately 67% of assets in 2017
10           (source). High level of accounts receivable is generally a cause for
11           cash-flow concerns but it can also be an indication of fictitious or
             inflated sales.
12
13           To continue reporting fictitious or inflated sales (and receivables) and
             likely avoid investor scrutiny a company must either continue to grow
14           its revenue or find alternative ways to justify a large account; e.g. by
15           adjusting or manipulating other accounts (perhaps growing inventories,
             fixed assets, or increasing advances to suppliers, as we saw NVFY do
16           in Q3 2018), increase bad debts allowance, or vary the sales levels (e.g.
17           drive sales fluctuations replaced the next one with new sales, thereby
             deceiving and drawing attention away from the receivable account) -
18
             all to avoid "cashing in" the fictitious receivables.
19
             45.    On this news, shares of Nova LifeStyle fell $0.31 per share or over
20
       40% to close at $0.46 per share on December 21, 2018.
21
             46.    Flatly, to conduct any business in China, a company must be registered
22
       with the SAIC5 and possess a business license. Plaintiffs’ counsel’s investigators
23
24
25
26     5
         The SAIC (State Administration for Industry and Commerce) is the Chinese
27     government body that regulates industry and commerce in China. It is primarily
       responsible for business registration, business licenses issuing and renewing, and
28                                    – 17 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 18 of 29 Page ID #:200




 1     confirmed that Shanxi was never registered and therefore never possessed a business
 2     license. Hence, legally, Shanxi never operated in the PRC. Consistent with this, after
 3     a diligent search, investigators were unable to find any companies or sources linked
 4     with Shanxi.
 5           47.       Plaintiffs’ counsel’s investigators confirmed via a search of corporate
 6     records that Merlino Lewis LLP, previously a UK furniture retailer with principal
 7
       offices at Unit 3 Ardath Road, Kings Norton, Birmingham, B38 9PL, became
 8
       insolvent and was liquidated in November 2013. It remains so to this day. The
 9
       insolvency report stated that the company had no estimated assets and that there
10
       would be no return for creditors. A copy of the insolvency report is attached hereto
11
       as Exhibit 3.
12
             48.       Former Employee 1 was a formerly employed by the Company’s
13
14     Chinese subsidiary, Nova Dongguan, from November 2014 until April 2016. She

15     worked as a Production Material Control controller, meaning she was responsible
16     for coordinating the progress of raw materials and production in Nova Dongguan.
17     She also prepared a material requisition plan and ensured material quality. She had
18     no knowledge of the Shanxi project.
19           49.       As a result of Defendants’ wrongful acts and omissions, and the
20     precipitous decline in the market value of the Company’s securities, Plaintiffs and
21     other Class members have suffered significant losses and damages.
22                 Additional Allegations Demonstrating Scienter and Falsity
23
24
25
26     acts as the government supervisor of corporations. All Chinese companies are
27     required to file financial statements with the Chinese government annually or bi-
       annually.
28                                    – 18 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 19 of 29 Page ID #:201




 1           50.    That Nova LifeStyle became public through reverse merger on June 30,
 2     2011—avoiding the scrutiny of underwritten public offering—supports a strong
 3     inference of scienter.
 4           51.    Notorious fraudster Benjamin Wey’s involvement as an undisclosed
 5     control person of Nova LifeStyle supports a strong inference of scienter. According
 6     to an affidavit submitted in support of a search warrant by Matthew Komar, a special
 7
       agent with the Federal Bureau of Investigation (“Komar Affidavit”, attached hereto
 8
       as Exhibit 4), Benjamin Wey spearheaded the Company’s reverse merger. 6 He used
 9
       nominees, including his sister, Tianyi Wei, to hold large blocks of Nova LifeStyle
10
       to conceal his beneficial ownership of the company. 7 According to records provided
11
       by Nova LifeStyle’s transfer agent, Interwest Stock Transfer, Nova LifeStyle issued
12
       approximately 675,000 shares in late 2011 to entities controlled by Benjamin Wey’s
13
14     sister.8 Then, Wey attempted to reach out to investment banks to solicit purchases of

15     Nova LifeStyle in a secondary offering. 9
16           52.    Benjamin Wey’s modus operandi was to secretly control chunks of
17     shares of companies for which he engineered reverse mergers, inflate the stock
18     prices, then sell the shares at artificially high levels. 10 He has damaged several
19     companies via his scheme, including SmartHeat, Inc., Deer Consumer Products, and
20     CleanTech Innovations, Inc.11
21
22
23
       6
24       Komar Affidavit, at 85
       7
25       Id.
       8
         Id.
26     9
         Komar Affidavit, ¶
       10
27        Id. at 88.
       11
          Id. at 9, 10.
28                                    – 19 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 20 of 29 Page ID #:202




 1           53.   On June 22, 2017, Defendant Ho sold 4,156,403 shares of common
 2     stock at artificially inflated prices for proceeds of $5,860,528. These sales were
 3     unusual as he had never sold stock before.
 4           54.   On December 30, 2016, the Company filed a Form SC 13D/A with the
 5     SEC. According to the filing, Defendant Wong sold 4,973,903 shares of common
 6     stock at $2.11 per share. Defendant Wong sold the stock at artificially inflated
 7     prices. These sales were unusual as he had never sold stock before.
 8           55.   On November 28, 2016, Defendant Lam sold 50,000 shares of
 9     common stock at $2.95 per share. Defendant Lam sold the stock at artificially
10     inflated prices. These sales were unusual as she had never sold stock before.
11           56.   The Company’s high turnover of auditors supports a strong inference
12     of scienter. Since 2011, the Company has had three independent auditors.
13     Additionally, the Company’s current auditor, DCAW (CPA) Limited (“DCAW”)
14     (now known as Centurion ZD), is questionable at best. DCAW was formed in April
15     2016, the result of a merger between AWC (CPA) Limited, formerly known as
16     Albert Wong & Company, and Dominic K.F. Chan & Co. Albert Wong is banned
17     from being an associated person of a registered public accounting firm, and AWC
18     (CPA) Limited had its Public Company Accounting Oversight Board registration
19     revoked on May 19, 2016.12 Furthermore, in November 2017, there was a
20     disciplinary case involving Centurion ZD by the Hong Kong Institute of Certified
21     Public Accountants. 13
22
23
24
25
       12
          See https://pcaobus.org/News/Releases/Pages/PCAOB-sanctions-hong-kong-
       audit-firm-new-york-affiliate-four-individuals.aspx
26     13
          See https://www.hkicpa.org.hk/-/media/HKICPA-
27     Website/HKICPA/section6_standards/compliance/disciplinary/2017/11/C-16-
       1163O_-Eng-press-release_final.pdf
28                                     – 20 –
            AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                  SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 21 of 29 Page ID #:203




 1                   PLAINTIFFS’ CLASS ACTION ALLEGATIONS
 2           57.    Plaintiffs bring this action as a class action pursuant to Federal Rule of
 3     Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
 4     purchased or otherwise acquired the publicly traded securities of Nova LifeStyle
 5     during the Class Period (the “Class”) and were damaged upon the revelation of the
 6     alleged corrective disclosure. Excluded from the Class are Defendants herein, the
 7     officers and directors of the Company, at all relevant times, members of their
 8     immediate families and their legal representatives, heirs, successors or assigns and
 9     any entity in which Defendants have or had a controlling interest.
10           58.    The members of the Class are so numerous that joinder of all members
11     is impracticable. Throughout the Class Period, the Company’s securities were
12     actively traded on the NASDAQ. While the exact number of Class members is
13     unknown to Plaintiffs at this time and can be ascertained only through appropriate
14     discovery, Plaintiffs believe that there are hundreds or thousands of members in the
15     proposed Class. Record owners and other members of the Class may be identified
16     from records maintained by the Company or its transfer agent and may be notified
17     of the pendency of this action by mail, using the form of notice similar to that
18     customarily used in securities class actions.
19           59.    Plaintiffs’ claims are typical of the claims of the members of the Class
20     as all members of the Class are similarly affected by Defendants’ wrongful conduct
21     in violation of federal law that is complained of herein.
22           60.    Plaintiffs will fairly and adequately protect the interests of the
23     members of the Class and have retained counsel competent and experienced in class
24     and securities litigation. Plaintiffs have no interests antagonistic to or in conflict
25     with those of the Class.
26
27
28                                    – 21 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 22 of 29 Page ID #:204




 1           61.   Common questions of law and fact exist as to all members of the Class
 2     and predominate over any questions solely affecting individual members of the
 3     Class. Among the questions of law and fact common to the Class are:
 4           (a)   whether Defendants’ acts as alleged violated the federal securities
 5                 laws;
 6           (b)   whether Defendants’ statements to the investing public during the
 7                 Class Period misrepresented material facts about the financial
 8                 condition, business, operations, and management of the Company;
 9           (c)   whether Defendants’ statements to the investing public during the
10                 Class Period omitted material facts necessary to make the statements
11                 made, in light of the circumstances under which they were made, not
12                 misleading;
13           (d)   whether the Individual Defendants caused the Company to issue false
14                 and misleading SEC filings and public statements during the Class
15                 Period;
16           (e)   whether Defendants acted knowingly or recklessly in issuing false and
17                 misleading SEC filings and public statements during the Class Period;
18           (f)   whether the prices of the Company’s securities during the Class Period
19                 were artificially inflated because of the Defendants’ conduct
20                 complained of herein; and
21           (g)   whether the members of the Class have sustained damages and, if so,
22                 what is the proper measure of damages.
23           62.   A class action is superior to all other available methods for the fair and
24     efficient adjudication of this controversy since joinder of all members is
25     impracticable. Furthermore, as the damages suffered by individual Class members
26     may be relatively small, the expense and burden of individual litigation make it
27
28                                    – 22 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 23 of 29 Page ID #:205




 1     impossible for members of the Class to individually redress the wrongs done to
 2     them. There will be no difficulty in the management of this action as a class action.
 3           63.    Plaintiffs will rely, in part, upon the presumption of reliance
 4     established by the fraud-on-the-market doctrine in that:
 5           (a)    Defendants made public misrepresentations or failed to disclose
 6                  material facts during the Class Period;
 7           (b)    the omissions and misrepresentations were material;
 8           (c)    the Company’s securities are traded in efficient markets;
 9           (d)    the Company’s securities were liquid and traded with moderate to
10                  heavy volume during the Class Period;
11           (e)    the Company traded on the NASDAQ, and was covered by multiple
12                  analysts;
13           (f)    the misrepresentations and omissions alleged would tend to induce a
14                  reasonable investor to misjudge the value of the Company’s securities;
15                  Plaintiffs and members of the Class purchased and/or sold the
16                  Company’s securities between the time the Defendants failed to
17                  disclose or misrepresented material facts and the time the true facts
18                  were disclosed, without knowledge of the omitted or misrepresented
19                  facts; and
20           (g)    Unexpected material news about the Company was rapidly reflected
21                  in and incorporated into the Company’s stock price during the Class
22                  Period.
23           64.    Based upon the foregoing, Plaintiffs and the members of the Class are
24     entitled to a presumption of reliance upon the integrity of the market.
25           65.    Alternatively, Plaintiffs and the members of the Class are entitled to
26     the presumption of reliance established by the Supreme Court in Affiliated Ute
27     Citizens of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972),
28                                    – 23 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 24 of 29 Page ID #:206




 1     as Defendants omitted material information in their Class Period statements in
 2     violation of a duty to disclose such information, as detailed above.
 3                                           COUNT I
 4            Violation of Section 10(b) of The Exchange Act and Rule 10b-5
 5                                Against All Defendants
             66. Plaintiffs repeat and reallege each and every allegation contained
 6
       above as if fully set forth herein.
 7
             67.    This Count is asserted against the Company and the Individual
 8
       Defendants and is based upon Section 10(b) of the Exchange Act, 15 U.S.C. §
 9
       78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
10
             68.     During the Class Period, the Company and the Individual Defendants,
11
       individually and in concert, directly or indirectly, disseminated or approved the
12
       false statements specified above, which they knew or deliberately disregarded were
13
       misleading in that they contained misrepresentations and failed to disclose material
14
       facts necessary in order to make the statements made, in light of the circumstances
15
       under which they were made, not misleading.
16
             69.    The Company and the Individual Defendants violated §10(b) of the
17
       1934 Act and Rule 10b-5 in that they: employed devices, schemes and artifices to
18
       defraud; made untrue statements of material facts or omitted to state material facts
19
       necessary in order to make the statements made, in light of the circumstances under
20
       which they were made, not misleading; and/or engaged in acts, practices and a
21
       course of business that operated as a fraud or deceit upon Plaintiffs and others
22
       similarly situated in connection with their purchases of the Company’s securities
23
       during the Class Period.
24
             70.    The Company and the Individual Defendants acted with scienter in that
25
       they knew that the public documents and statements issued or disseminated in the
26
       name of the Company were materially false and misleading; knew that such
27
       statements or documents would be issued or disseminated to the investing public;
28                                    – 24 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 25 of 29 Page ID #:207




 1     and knowingly and substantially participated, or acquiesced in the issuance or
 2     dissemination of such statements or documents as primary violations of the
 3     securities laws. These defendants by virtue of their receipt of information reflecting
 4     the true facts of the Company, their control over, and/or receipt and/or modification
 5     of the Company’s allegedly materially misleading statements, and/or their
 6     associations with the Company which made them privy to confidential proprietary
 7     information concerning the Company, participated in the fraudulent scheme alleged
 8     herein.
 9           71.     Individual Defendants, who are the senior officers and/or directors of
10     the Company, had actual knowledge of the material omissions and/or the falsity of
11     the material statements set forth above, and intended to deceive Plaintiffs and the
12     other members of the Class, or, in the alternative, acted with reckless disregard for
13     the truth when they failed to ascertain and disclose the true facts in the statements
14     made by them or other personnel of the Company to members of the investing
15     public, including Plaintiffs and the Class.
16           72.     As a result of the foregoing, the market price of the Company’s
17     securities was artificially inflated during the Class Period. In ignorance of the falsity
18     of the Company’s and the Individual Defendants’ statements, Plaintiffs and the
19     other members of the Class relied on the statements described above and/or the
20     integrity of the market price of the Company’s securities during the Class Period in
21     purchasing the Company’s securities at prices that were artificially inflated as a
22     result of the Company’s and the Individual Defendants’ false and misleading
23     statements.
24           73.     Had Plaintiffs and the other members of the Class been aware that the
25     market price of the Company’s securities had been artificially and falsely inflated
26     by the Company’s and the Individual Defendants’ misleading statements and by the
27     material adverse information which the Company’s and the Individual Defendants
28                                    – 25 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 26 of 29 Page ID #:208




 1     did not disclose, they would not have purchased the Company’s securities at the
 2     artificially inflated prices that they did, or at all.
 3            74.     As a result of the wrongful conduct alleged herein, Plaintiffs and other
 4     members of the Class have suffered damages in an amount to be established at trial.
 5            75.    By reason of the foregoing, the Company and the Individual
 6     Defendants have violated Section 10(b) of the 1934 Act and Rule 10b-5
 7     promulgated thereunder and are liable to the Plaintiffs and the other members of the
 8     Class for substantial damages which they suffered in connection with their
 9     purchases of the Company’s securities during the Class Period.
10                                             COUNT II
11                       Violation of Section 20(a) of The Exchange Act
12                              Against The Individual Defendants
              76.    Plaintiffs repeat and reallege each and every allegation contained in
13
       the foregoing paragraphs as if fully set forth herein.
14
              77.    During the Class Period, the Individual Defendants participated in the
15
       operation and management of the Company, and conducted and participated,
16
       directly and indirectly, in the conduct of the Company’s business affairs. Because
17
       of their senior positions, they knew the adverse non-public information regarding
18
       the Company’s business practices.
19
              78.    As officers and/or directors of a publicly owned company, the
20
       Individual Defendants had a duty to disseminate accurate and truthful information
21
       with respect to the Company’s financial condition and results of operations, and to
22
       correct promptly any public statements issued by the Company which had become
23
       materially false or misleading.
24
              79.    Because of their positions of control and authority as senior officers,
25
       the Individual Defendants were able to, and did, control the contents of the various
26
       reports, press releases and public filings which the Company disseminated in the
27
       marketplace during the Class Period. Throughout the Class Period, the Individual
28                                    – 26 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 27 of 29 Page ID #:209




 1     Defendants exercised their power and authority to cause the Company to engage in
 2     the wrongful acts complained of herein. The Individual Defendants therefore, were
 3     “controlling persons” of the Company within the meaning of Section 20(a) of the
 4     Exchange Act. In this capacity, they participated in the unlawful conduct alleged
 5     which artificially inflated the market price of the Company’s securities.
 6           80.    Each of the Individual Defendants, therefore, acted as a controlling
 7     person of the Company. By reason of their senior management positions and/or
 8     being directors of the Company, each of the Individual Defendants had the power
 9     to direct the actions of, and exercised the same to cause, the Company to engage in
10     the unlawful acts and conduct complained of herein. Each of the Individual
11     Defendants exercised control over the general operations of the Company and
12     possessed the power to control the specific activities which comprise the primary
13     violations about which Plaintiffs and the other members of the Class complain.
14           81.    By reason of the above conduct, the Individual Defendants are liable
15     pursuant to Section 20(a) of the Exchange Act for the violations committed by the
16     Company.
17                                  PRAYER FOR RELIEF
18           WHEREFORE, Plaintiffs demand judgment against Defendants as follows:
19           A.     Determining that the instant action may be maintained as a class action
20     under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as
21     the Class representatives;
22           B.     Requiring Defendants to pay damages sustained by Plaintiffs and the
23     Class by reason of the acts and transactions alleged herein;
24           C.     Awarding Plaintiffs and the other members of the Class prejudgment
25     and post-judgment interest, as well as their reasonable attorneys’ fees, expert fees
26     and other costs; and
27
28                                    – 27 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 28 of 29 Page ID #:210




 1           D.    Awarding such other and further relief as this Court may deem just and
 2     proper.
 3                            DEMAND FOR TRIAL BY JURY
 4           Plaintiffs hereby demand a trial by jury.
 5
 6     Dated: June 18, 2019                   Respectfully submitted,
 7
                                              THE ROSEN LAW FIRM, P.A.
 8
 9                                            By: /s/Laurence M. Rosen
                                              Laurence M. Rosen, Esq. (SBN 219683)
10                                            355 S. Grand Avenue, Suite 2450
11                                            Los Angeles, CA 90071
                                              Telephone: (213) 785-2610
12
                                              Facsimile: (213) 226-4684
13                                            Email: lrosen@rosenlegal.com
14
                                              Lead Counsel for Lead Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                    – 28 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
     Case 2:18-cv-10725-AB-AFM Document 32 Filed 06/18/19 Page 29 of 29 Page ID #:211




 1                            CERTIFICATE OF SERVICE
 2           I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:

 3     I am the managing attorney of The Rosen Law Firm, P.A., with offices at 355 South

 4     Grand Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of eighteen.

 5           On June 18, 2019, I electronically filed the following AMENDED CLASS

 6     ACTION       COMPLAINT           FOR     VIOLATION       OF    THE    FEDERAL

 7     SECURITIES LAWS with the Clerk of the Court using the CM/ECF system which
 8     sent notification of such filing to counsel of record.
 9
10     Executed on June 18, 2019.
11
12
                                                      /s/ Laurence Rosen
13                                                    Laurence M. Rosen
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                    – 29 –
           AMENDED CLASS ACTION COMPLAINT FOR VIOLATION OF THE FEDERAL
                                 SECURITIES LAWS
